          Case 4:19-cv-00826-SBA Document 1 Filed 02/15/19 Page 1 of 9
      

        CENTER FOR DISABILITY ACCESS
          Amanda Seabock, Esq., SBN 289900
        Chris Carson, Esq., SBN 280048
          Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
 

                             UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

       Jerry Kraus,                               Case No.
               Plaintiff,
                                                     Complaint For Damages And
         v.                                       Injunctive Relief For Violations
                                                     Of: American’s With Disabilities
       Allen Bradley Branagan, in                 Act; Unruh Civil Rights Act
          individual and representative
       capacity as trustee;
          Marilyn Ann Branagan, in
       individual and representative
          capacity as trustee; and Does 1-10,

                  Defendants.


              Plaintiff Jerry Kraus complains of Allen Bradley Branagan, in individual

      and representative capacity as trustee; Marilyn Ann Branagan, in individual

      and representative capacity as trustee; and Does 1-10 (“Defendants”), and

      alleges as follows:


          PARTIES:

          1. Plaintiff is a California resident with physical disabilities. He suffers

      from a back injury. He uses a wheelchair for mobility.

                                                
                                                 
      Complaint
      
          Case 4:19-cv-00826-SBA Document 1 Filed 02/15/19 Page 2 of 9
      

        2. Defendant Allen Bradley Branagan, in individual and representative
    capacity as trustee, owned the real property located at or about 1637 Lincoln
    Avenue, Napa, California, in January 2019.
        3. Defendant Marilyn Ann Branagan, in individual and representative
    capacity as trustee, owned the real property located at or about 1637 Lincoln
    Avenue, Napa, California, in January 2019.
        4. Defendant Allen Bradley Branagan, in individual and representative
    capacity as trustee, owns the real property located at or about 1637 Lincoln
    Avenue, Napa, California, currently.
       5. Defendant Marilyn Ann Branagan, in individual and representative
   capacity as trustee, owns the real property located at or about 1637 Lincoln
   Avenue, Napa, California, currently.
       6. Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       7. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       8. Pursuant to supplemental jurisdiction, an attendant and related cause


                                              
                                               
      Complaint
      
          Case 4:19-cv-00826-SBA Document 1 Filed 02/15/19 Page 3 of 9
      

    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
        10.Plaintiff went to the property in January 2019 to visit Farmers Insurance
   and Stags Barber Shop.
       11.Farmers Insurance and Stags Barber Shop are facilities open to the
   public, places of public accommodation, and business establishments.
       12.Parking spaces are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of Farmers Insurance and Stags Barber Shop.
       13.Unfortunately, although parking spaces were one of the facilities
   specifically reserved for patrons, there were no compliant, accessible handicap
   parking spaces available for persons with disabilities that complied with the
   Americans with Disability Act Accessibility Guidelines during plaintiff’s visit.
       14.On information and belief, plaintiff alleges that an accessible parking
   space once existed in the parking lot. Indeed, there was a faded International
   Symbol of Accessibility (ISA) logo in one stall during plaintiff’s visit. Next to
   the parking stall with the logo, there were faded white diagonal lines that did
   not have a “NO PARKING” warning in it.
       15.Additionally, there was no “Minimum Fine $250” signage and there
   was no tow-away signage.
       16.In addition to not having a maintained parking space for persons with
   disabilities, the parking stall and access aisle were not level with each other.
   The parking stall and access aisle had inaccessible slopes that exceeded 2.1%.


                                                
                                                 
      Complaint
      
          Case 4:19-cv-00826-SBA Document 1 Filed 02/15/19 Page 4 of 9
      

        17.Currently, the parking stall and access aisle were not level with each
    other.
        18.Defendants have failed to maintain in operable working condition those
    features of facilities and equipment that are required to be readily accessible to
    and usable by persons with disabilities at the Subject Properties.
        19.Plaintiff personally encountered these barriers.
        20.This inaccessible facility denied the plaintiff full and equal access and
    caused him difficulty.
        21.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       22.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       23.Plaintiff will return to Farmers Insurance and Stags Barber Shop to avail
   himself of its goods or services and to determine compliance with the disability
   access laws. He is currently deterred from doing so because of his knowledge
   of the existing barriers. If the barriers are not removed, the plaintiff will face
   unlawful and discriminatory barriers again.
       24.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See


                                                
                                                 
      Complaint
      
          Case 4:19-cv-00826-SBA Document 1 Filed 02/15/19 Page 5 of 9
      

    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, he can sue to have all barriers that relate to his
    disability removed regardless of whether he personally encountered them).
 
    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        25.Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
   complaint.
       26.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,     services,   facilities,   privileges,    advantages,     or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are
                readily accessible to and usable by individuals with disabilities,


                                               
                                                
      Complaint
      
          Case 4:19-cv-00826-SBA Document 1 Filed 02/15/19 Page 6 of 9
      

                including individuals who use wheelchairs or to ensure that, to the
                maximum extent feasible, the path of travel to the altered area and
                the bathrooms, telephones, and drinking fountains serving the
                altered area, are readily accessible to and usable by individuals
                with disabilities. 42 U.S.C. § 12183(a)(2).
        27.Any business that provides parking spaces must provide accessible
    parking spaces. 2010 Standards § 208. To qualify as a reserved handicap
    parking space, the space must be properly marked and designated. Under the
    ADA, the method, color of marking, and length of the parking space are to be
   addressed by State or local laws or regulations. See 36 C.F.R., Part 1191, §
   502.3.3. Under the California Building Code, to properly and effectively
   reserve a parking space for persons with disabilities, each parking space must
   be at least 216 inches in length. CBC § 11B-502.2 Under the California
   Building Code, to properly and effectively reserve a parking space for persons
   with disabilities, each such space must be identified with a reflectorized sign
   permanently posted adjacent to and visible from each stall or space. CBC §
   1129B.4. The sign must consist of the International Symbol of Accessibility
   (‫ )׮‬in white on a blue background. Id. It cannot be smaller than 70 square
   inches and must be mounted so that there is a minimum of 80 inches from the
   bottom of the sign to the parking space. Id. Signs must be posted so that they
   cannot be obscured by a vehicle parking in the space. Id. An additional sign or
   additional language below the symbol of accessibility must state, “Minimum
   Fine $250” to ensure that the space remains available for persons with
   disabilities. Id. Another sign must be posted in a conspicuous place at the
   entrance to the parking lot or immediately adjacent to each handicap parking
   space, with lettering 1 inch in height, that clearly and conspicuously warn that
   unauthorized vehicles parking in the handicap parking spaces can be towed at
   the owner’s expense. Id. Additionally, the surface of the handicap parking stall


                                             
                                              
      Complaint
      
          Case 4:19-cv-00826-SBA Document 1 Filed 02/15/19 Page 7 of 9
      

    must have a profile view of a wheelchair occupant (‫ )׮‬that is 36 inches by 36
    inches. Id. And the surface of the access aisle must have a blue border. CBC §
    1129B.3. The words “NO PARKING” in letters at least a foot high must be
    painted on the access aisle. Id.
        28.Here, there was a faded International Symbol of Accessibility logo in a
    parking stall. There were faded diagonal lines that did not have a “NO
    PARKING” warning in the area adjacent to the parking stall. There was also no
    blue striping that outlined a parking stall and access aisle for persons with
    disabilities.
       29.There was no “Minimum Fine $250” signage and there were no tow-
   away signs, in violation of the ADA.
       30.Under the 2010 Standards, access aisles shall be at the same level as the
   parking spaces they serve. Changes in level are not permitted. 2010 Standards
   502.4. “Access aisle are required to be nearly level in all directions to provide
   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
   502.4 Advisory. No more than a 1:48 slope is permitted. 2010 Standards §
   502.4.
       31.Here, the failure to provide level parking stall is a violation of the law.
       32.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       33.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       34.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.




                                                
                                                 
      Complaint
      
          Case 4:19-cv-00826-SBA Document 1 Filed 02/15/19 Page 8 of 9
      

    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    Code § 51-53.)
        35.Plaintiff repleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    that persons with disabilities are entitled to full and equal accommodations,
    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       36.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       37.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       38.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)

             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.


                                               
                                                
      Complaint
      
          Case 4:19-cv-00826-SBA Document 1 Filed 02/15/19 Page 9 of 9
      

         2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000 for each offense.
         3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 
    Dated: February 13, 2019          CENTER FOR DISABILITY ACCESS
 
 
                                      By: ____________________________________
                                           Amanda Seabock, Esq.
                                              Attorney for plaintiff




















                                              
                                               
      Complaint
      
